Citation Nr: 0011239	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-21 627	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington, which granted service 
connection for PTSD and assigned a 10 percent evaluation, 
both effective April 7, 1998; and denied entitlement to 
service connection for liver disease, also claimed as 
cirrhosis, and hepatitis C.

During the pendency of this appeal the RO raised the 
veteran's PTSD rating from zero to 30 percent effective 
September 9, 1998.  The RO also found that there had been 
clear and unmistakable error in its rating decision 
establishing April 7, 1998 as the correct effective date for 
the grant of service connection, and amended its decision to 
establish September 9, 1998 as the correct effective date.  
Although the grant of a higher rating represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the veteran's appeal continues.


FINDINGS OF FACT

1.  There is no competent evidence of record plausibly 
relating Hepatitis C to the veteran's period of military 
service.

2.  The competent and probative evidence of record shows that 
PTSD has been manifested throughout the period since the 
effective date of the grant of service connection by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, due to symptoms such as 
depression, anxiety, suspiciousness, weekly panic attacks, 
and sleep impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
Hepatitis C is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam in a field artillery unit.  
Available service medical records are negative for notation 
of diagnosis of hepatitis or any symptoms of liver disease.  

In 1998, the veteran claimed entitlement to service 
connection for PTSD, Hepatitis C/liver disease and 
alcoholism.  He cited exposure to Agent Orange while 
stationed in Vietnam, as well as contact with latrine 
materials.  In other statements in the record the veteran has 
reported getting a tattoo while stationed in Germany and 
having contact with prostitutes while in Vietnam.  He also 
indicated receipt of a blood transfusion as a result of a 
motor vehicle accident after service.  Further, the veteran 
has contended that he started drinking alcohol while in 
service and has claimed such resulted in liver disease 
diagnosed as cirrhosis and alcoholic hepatitis.  

A private record from St. Mary's Medical Center, dated in 
March 1995, shows a diagnosis of cirrhosis with a history of 
Hepatitis C.  

VA records dated in the 1990s reflect treatment for liver 
problems and show that the veteran is on a waiting list for 
liver transplantation due to end-stage liver disease 
secondary to alcohol and Hepatitis C.  Records show a history 
of alcohol use/abuse, beginning in service.  In a history and 
physical evaluation form, dated in February 1994, the veteran 
reported participation in high-risk activities with multiple 
sexual partners and requested immunodeficiency disease 
testing.  Diagnostic impressions included alcoholic hepatitis 
and Hepatitis C.  

A VA liver transplant clinic note, dated in April 1996, notes 
that the veteran's liver history dated back to 1993 when he 
developed jaundice.  That record notes the veteran's alcohol 
history, starting at age 17.  Also noted was the veteran's 
receipt of a tattoo in 1969 while in Germany.  Psychiatric 
evaluation was conducted in May 1996.  The veteran's speech 
was clear, coherent and logical, without flight of ideas or 
looseness of association.  His mood was good and his affect 
was appropriate.  He was not suicidal or homicidal.  He was 
fully oriented.  The examiner noted mild PTSD symptoms and 
expressed concern that the veteran was minimizing his PTSD 
symptoms.  

In December 1998, the veteran presented for VA psychiatric 
examination.  During the interview the veteran spoke in 
general terms about combat, flashbacks, and nightmares.  He 
reported that his PTSD symptoms had worsened since he stopped 
using alcohol in or around 1994.  The veteran reported 
nightmares about twice per month and indicated that he was 
startled by loud noses and only slept three-to-four hours per 
night.  He reported that he would get up in the night and go 
outside to patrol the perimeter of his property.  He also 
reported that he was usually armed when he went away from 
home.  The veteran provided a post-service history of having 
had multiple jobs and always getting into difficulty due to 
poor interpersonal relationships.

The veteran stated that he had not used alcohol prior to 
service, but was encouraged to drink in service even though 
he was underage.  The VA examiner noted that the degree to 
which the veteran's liver condition was due to Hepatitis C 
versus alcohol use was unknown.  

During the December 1998 interview, the veteran's speech was 
normal, and he evidenced no signs of any thought disorder or 
suicidal or homicidal ideation.  He complained of memory 
difficulty that he stated was secondary to Hepatitis C.  The 
examiner noted no evidence of such, but indicated that no 
formal testing was conducted.  The veteran reported that he 
did not like crowds and tended to remain pretty much by 
himself.  The examiner diagnosed mild-to-moderate PTSD and 
assigned a global assessment of functioning score of 53.

In a rating decision dated in April 1999, the RO established 
service connection for PTSD and assigned a 10 percent 
evaluation, effective April 7, 1998.  Also, the RO denied 
service connection for Hepatitis C, end-stage liver disease 
and alcoholism.  The veteran expressed disagreement and 
perfected his appeal only with regard to the rating assigned 
to PTSD and the denial of service connection for Hepatitis C.  
In his notice of disagreement he did not express disagreement 
with the RO's denial of service connection for alcoholism or 
liver disease other than Hepatitis C.  However, in his Form 
9, the veteran included argument pertinent to in-service 
alcohol use 

accepted as a substantive appeal, he argued See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).  In a rating 
decision dated in August 1999 the RO amended the above, to 
reflect assignment of a 30 percent evaluation for PTSD, 
effective September 9, 1998.  The effective date was revised 
to the date of receipt of the veteran's PTSD claim, based on 
prior clear and unmistakable error in the assignment of the 
effective date.  See 38 C.F.R. § 3.105(c) (1999).

Pertinent Laws and Regulations-Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cirrhosis of the liver, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii) (1999).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (1999) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1999).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994); see 38 C.F.R. § 3.303(d) (1998).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997).  However, competent evidence of service 
incurrence and nexus between current disability and herbicide 
exposure is required.  McCartt v. West, supra.

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis-Service Connection

Pertinent to his hepatitis the veteran argues that such may 
stay dormant for several years before liver damage is 
noticed.  He argues that prior to 1992 little was known about 
Hepatitis C and that as he was diagnosed with end-stage liver 
disease in 1992 he must have contacted in during his 1969 to 
1971 service period  He reports being on detail to dispose of 
feces in Vietnam, and reported that he frequently cut himself 
while performing such duty.  He also argues that air guns 
were used to give vaccines, and that such were not sterilized 
between uses.  He argues that he was encouraged to use 
alcohol in service and that he had no history of drug use, to 
include needle use, and had had two monogamous marriages 
without high-risk sexual behavior.  He has also argued that 
Agent Orange exposure resulted in his Hepatitis C.

First, the Board notes that hepatitis is not a disease 
presumptive to Agent Orange.  Thus, there is no presumption 
that the veteran was, in fact, exposed to Agent Orange.  See 
McCartt, supra.  However, for purposes of determining whether 
the claim is well grounded, the veteran is probably competent 
to report that he was exposed to such chemicals.  See Perlman 
v. West, 11 Vet App 443 (1998) (holding that a veteran was 
competent to report inservice exposure to mustard gas).  
Nonetheless, the veteran must still provide competent 
evidence that plausibly relates hepatitis to Agent Orange 
exposure.  There is no competent opinion as to such 
relationship contained in the existing claims file.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board continues to note that service records are negative 
for notation of liver problems, see 38 C.F.R. § 3.303(a), 
(b), there is no competent evidence of liver cirrhosis within 
one year of service discharge, see 38 C.F.R. §§ 3.307, 3.309, 
and no competent medical professional, despite considering 
the veteran's history of exposure to feces, vaccinations, a 
tattoo, etc., has related the post-service diagnoses of 
hepatitis or cirrhosis to such reported service incidents, 
see 38 C.F.R. § 3.303(d).  

Finally, the Board will address the veteran's contention with 
respect to alcohol use, argued to have been encouraged and 
thus begun in service.  The veteran points to his post-
service diagnoses of Hepatitis C and alcoholic hepatitis and 
states that such should be service-connected based on his in-
service alcohol use.  Under 38 C.F.R. § 3.301(d) (1999), an 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol by the person on whose service benefits are 
claimed.  For the purposes of this section, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  Regulations specifically provide 
that no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. §§3.1(n), 
3.301(c)(2) (1999).  

In November 1996, the VA General Counsel determined that for 
claims (such as this one) filed after October 31, 1990, 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(which amended 38 U.S.C.A. §§ 105(a), 1110 and 1131), 
precluded an injury or disease that was a result of a 
person's own abuse of alcohol or drugs from being considered 
incurred in line of duty, as required by 38 U.S.C.A. § 
105(a), and thus, precluded any resulting disability or death 
from being considered service connected.  VAOPGCPREC 11-96 
(1996); see also VAOPGCPRECOP 2-97 (1997) (holding that 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of a service-connected condition).  In Barela 
v. West, 11 Vet. App. 280 (1998), however, the Court stated 
in dicta that section 1110, by its terms, prohibits only the 
payment of "compensation" for disability due to alcohol and 
drug abuse; it does not bar an award of service connection.  
See also VAOPGCPREC 2-98 (1998). 

In this regard, the Board emphasizes that service medical 
records are completely negative for any notation of the 
veteran's alcohol use and certainly negative for any 
diagnosis of alcoholism.  Alcohol dependence is shown only 
many years after the veteran's service discharge.  Although 
the veteran has provided a history of alcohol use beginning 
in service, there is no competent evidence of record of a 
nexus between the veteran's post-service alcohol dependency 
and his period of active service.  To the extent that medical 
records include a history of alcohol use since age 17 or 18, 
during service, the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
satisfy "competent medical evidence" requirement set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  No physician of record 
has provided an independent assessment that the veteran 
developed alcoholism during or as a result of service.  The 
veteran's statements, standing alone, do not constitute 
competent evidence of a nexus between alcoholism, diagnosed 
after service, and his period of service.  

In any case, alcohol abuse is deemed by statute to be the 
result of willful misconduct; therefore, compensation for 
disability, such as cirrhosis or hepatitis, resulting from a 
veteran's own alcohol abuse is prohibited.  38 U.S.C.A. §§ 
105, 1110; 38 C.F.R. § 3.301(a),(c)(2).  Accordingly, payment 
of compensation would not be warranted if the veteran's 
hepatitis was incurred in service, secondary to alcohol 
abuse.

Pertinent Laws and Regulations-Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

38 C.F.R. § 4.130, provides for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240 (1995). (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.)  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. at 
242.

Analysis-Disability Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, as in this case, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  The 
veteran has not come forward with evidence that there has 
been a material change in his PTSD to warrant further 
examination.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 30 
percent.  As the veteran filed his claim for benefits based 
on PTSD subsequent to November 7, 1996, only the amended 
criteria pertinent to rating mental disorders are for 
application in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), 

The veteran argues that a higher evaluation is warranted for 
PTSD due to the severity of his symptoms.  He reports 
flashbacks and feelings of insecurities.  He states he is 
suspicious of unannounced activity, patrolling the perimeters 
of his farm on a regular basis.  He further states that his 
spouse helps him through panic attacks, occurring several 
times per week.  He reports difficulty sleeping and having 
nightmares.  He also reports increased forgetfulness and 
decreased socialization with friends and family.  

At the time of the December 1998 examination, the veteran 
evidenced no impairment in speech.  Although he complained of 
memory problems the examiner did not any evidence of such on 
examination.  His judgment was intact.  That examination 
report is negative for suicidal ideation, obsessional rituals 
or other symptoms affecting the veteran's ability to function 
independently.  He did not complain of impaired impulse 
control such as unprovoked irritability with periods of 
violence and evidenced no spatial disorientation or neglect 
of personal appearance and hygiene.  Certainly, the examienr 
did not note any evidence of delusions or that the veteran 
was a danger to himself or others.  Rather, the examiner 
noted only mild-to-moderate symptoms, consistent with the 
assigned 30 percent evaluation, and, consistent with the 
assigned GAF of 53, a score indicative of only moderate 
symptomatology. DSM IV; 38 C.F.R. §§ 4.125, 4.130 (1999) 

The veteran's representative has pointed out past psychiatric 
evaluation findings, specifically a note that the veteran 
tended to minimize his PTSD symptoms; however, the 1996 note 
included a finding that the veteran had only mild PTSD 
symptoms.  Moreover, as such is dated outside the veteran's 
appeal period it is not probative as to the severity of his 
PTSD for evaluation purposes.

In sum, the probative evidence of record shows that 
throughout the period since the grant of service connection, 
PTSD has been manifested by no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, due to symptoms such as depression, anxiety, 
suspiciousness, weekly panic attacks, and sleep impairment.  
The preponderance of the competent and probative evidence is 
against an evaluation in excess of 30 percent.  
38 C.F.R. § 4.130.  Thus, the veteran's appeal is denied.



ORDER

Service connection for Hepatitis C is denied.

An evaluation in excess of 30 percent for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

